Citation Nr: 0729846	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness due to 
retinitis pigmentosa. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.

An April 2005 notice of disagreement also expressed 
disagreement with a March 2005 letter that denied entitlement 
to pension benefits.  The veteran did not perfect an appeal 
by filing a substantive appeal and that matter is not before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

On May 1966 entrance examination, the veteran's uncorrected 
vision was 20/100 in the right eye and 20/70 in the left eye; 
vision in both eyes was corrected to 20/20.  Defective vision 
was clinically noted and the veteran reported wearing 
contacts/glasses.  Fields of vision and night vision were not 
reported.  During a routine examination completed about six 
months after the veteran entered service, he reported that he 
had experienced "eye trouble."  On October 1968 separation 
examination, distant vision was 20/20 in both eyes.  The 
veteran reported that he wore glasses/contacts; however, the 
vision testing appears to show his uncorrected vision 
(corrected vision findings are not noted).

Private medical evidence reveals an initial diagnosis of 
retinitis pigmentosa in June 1978.  A November 2006 letter 
from B. R., O. D. states the veteran meets the standards for 
legal blindness based on his severely constricted visual 
fields.  Textual evidence of record indicates that retinitis 
pigmentosa initially affects night and peripheral vision.  
PROFESSIONAL GUIDE TO DISEASES 1180-81 (6th Ed. 1998).  
The veteran testified at the July 2007 hearing that he first 
noticed problems with his eyes, including night vision 
problems, when he was eleven or twelve years old.  He also 
reported that he did not say anything about his eyesight 
problems when he entered service and that he did not seek any 
treatment during service because he wanted to finish his two 
year enlistment tour.  A June 1999 private treatment record 
shows the veteran reported having eye problems since he was 
10 years old.  The veteran has said and a December 2005 lay 
witness statement from G. W. B. supports that during basic 
training he went into a tear gas house and pulled off his 
mask exposing his eyes to tear gas.  The veteran stated that 
after this exposure his eyes would itch and tear up and that 
he started to notice his night vision was rapidly worsening.  
G. W. B. stated that after the tear gas exposure he noticed 
that the veteran was not getting around as well at night and 
that he would follow close behind G. W. B. when they were 
together.  The veteran has also stated his belief that night 
duty during service and his exposure to low lighting 
conditions may have aggravated retinitis pigmentosa.

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first become 
manifest during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  As noted, the record contains a 
current medical diagnosis of blindness due to retinitis 
pigmentosa, evidence of decreased visual acuity upon service 
entrance and testimony of decreasing night vision prior to 
and during service, but there is insufficient evidence to 
determine whether the veteran's retinitis pigmentosa 
preexisted service, or was incurred in or aggravated by 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

Additionally, a Social Security Administration (SSA) inquiry 
shows the veteran has been receiving SSA disability benefits 
since March 1996.  SSA records are constructively of record, 
but do not appear to have been sought.  As they may contain 
information pertinent to the veteran's appeal, they must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA copies 
of all medical records considered in their 
determination awarding the veteran SSA 
disability benefits.

2.  The RO should then arrange for the 
veteran to be afforded a VA examination by 
an ophthalmologist to assess retinitis 
pigmentosa.  The examiner should 
thoroughly review the veteran's claims 
file, noting the decreased visual acuity 
on service entrance examination; the 
veteran's complaints of decreased night 
vision, and alleged tear gas exposure 
during service.  The examiner must explain 
the rationale for all opinions given, 
considering textual evidence of record and 
accepted medical principles pertaining to 
the history, manifestations, clinical 
course, and character of retinitis 
pigmentosa.  The examiner should respond 
to the following questions:  

A) When was retinitis pigmentosa 
initially clinically manifest (i.e., 
prior to service, during service, or 
after service) as shown by the evidence 
of record?  

B) If the response to A is that 
retinitis pigmentosa was manifested 
prior to service, did it permanently 
increase in severity during the 
veteran's service?  

C) If it permanently increased in 
severity during service, was such 
increase due to the natural progress of 
the disorder?

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

